                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                              YOUNGSTOWN DIVISION

 In Re:                                           Case No. 19-40320-rk

 James A. Mullen, III                             Chapter 13

 Debtor.                                          Judge Russ Kendig

                                 NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of U.S. Bank
Trust National Association, as Trustee of the PRP II Pals Investments Trust (‘Creditor’), in the
above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
                                 CERTIFICATE OF SERVICE

I certify that on April 3, 2019, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

       Kelly S. Newbrough, Debtor’s Counsel
       kelnewbrou@gmail.com

       Michael A. Gallo, Chapter 13 Trustee
       mgallo@gallotrustee.com

       Office of the U.S. Trustee
       (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

       James A. Mullen, III, Debtor
       2165 Coates Court
       Girard, OH 44420

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Attorney for Creditor
